TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00622-CR




                                     Isaul Tavera, Appellant

                                                 v.

                                  The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
            NO. 007029, HONORABLE JON N. WISSER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Isaul Tavera seeks to appeal an order revoking community supervision. Sentence was

imposed in open court on May 16, 2006. Because there was a timely motion for new trial, the

deadline for perfecting appeal was August 14, 2006. Tex. R. App. P. 26.2(a)(2). Notice of appeal

was filed on August 18.

               Tavera also filed on August 18, in the district court, a motion for extension of time

to file notice of appeal. By rule, the motion for extension of time should have been filed in this

Court. Tex. R. App. P. 26.3. Delivering the motion to the district clerk did not satisfy this

requirement. Tex. R. App. P. 9.2. The motion was not received by this Court until the clerk’s record

was filed on October 16, 2006.
              Because the motion was not timely filed here, we may not extend the time for filing

the notice of appeal. We lack jurisdiction to dispose of the purported appeal in any manner other

than by dismissing it for want of jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim.

App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).

              The appeal is dismissed.




                                            __________________________________________

                                            G. Alan Waldrop, Justice

Before Justices B. A. Smith, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: November 7, 2006

Do Not Publish




                                               2